DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 6, 2020 has been entered.
The Preliminary Amendment dated 11/2/2020 has been received and entered. 

Status of the Claims
New claim(s) 67-74 is/are pending and under examination in this application. 
	Claims 67-74 are directed to a single compound (compound 919), aka 
	(1aS,5aS)-2-(4-Oxy-pyrazin-2-yl)-1a,2,5,5a-tetrahydro-1H-2,3-diaza-cyclopropa[a]pentalene-4-carboxylic Acid (2,2,2-Trifluoro-1,1-dimethyl-ethyl)amide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and its pharmaceutically acceptable salts, or solvates and pharmaceutical compositions thereof. Compound 919 is found in Example 1.113 on page 256 of the specification.
As per the attached SciFinder prior art searches dated on or about Nov 22, 2019, the inventive compound has been identified as the following relevant compounds, CAS Registry Number 1268882-32-1 and 1268880-55-2.
CAS Registry Number 1268882-32-1
(4aS,​5aS)​- 4,​4a,​5,​5a-​tetrahydro-​1-​(2-​pyrazinyl)​-​N-​(2,​2,​2-​trifluoro-​1,​1-​dimethylethyl)​-​, 1H-​Cyclopropa[4,​5]​cyclopenta[1,​2-​c]​pyrazole-​3-​carboxamide,
or (4aS,5aS)-4,4a,5,5a-Tetrahydro-1-(2-pyrazinyl)-N-(2,2,2-trifluoro-1,1-dimethylethyl)-1H-cyclopropa[4,5]cyclopenta[1,2-c]pyrazole-3-carboxamide

    PNG
    media_image2.png
    229
    262
    media_image2.png
    Greyscale

CAS Registry Number 1268880-55-2


    PNG
    media_image3.png
    229
    258
    media_image3.png
    Greyscale

As noted in the Nov. 22 SciFinder searches, these compounds are free of the prior art. The claimed compound 919, as represented by CAS Registry Number 1268882-32-1 and 1268880-55-2, are found in the same patent family that the pending application claims priority to, US Provisional App. 61275506, filed on August 28, 2009.

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not fully persuasive with regard to the double patenting rejections, as newly applied to new claims 67-74. 
The rejection of claims 57, 58, 60, 62, 63, and 65 for lack of written description has been withdrawn, in view of their cancellation and the Attorney arguments.
With regard to new claims 67-74, the Attorney arguments rebutting the written description rejection have been fully considered and are persuasive, negating any possible written description rejection.

New Non-Statutory Double Patenting Rejections
(Necessitated by New claims 67-74)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 67-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 4 and 15 of US 9492447 B2.
	New claims 67-74 are directed to a single compound (compound 919), aka 
	(1aS,5aS)-2-(4-Oxy-pyrazin-2-yl)-1a,2,5,5a-tetrahydro-1H-2,3-diaza-cyclopropa[a]pentalene-4-carboxylic Acid (2,2,2-Trifluoro-1,1-dimethyl-ethyl)amide

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

and its pharmaceutically acceptable salts, or solvates and pharmaceutical compositions thereof.
US Patent 9492447 claims compound 919, and pharmaceutically acceptable salts and solvates, see claim 4
US Patent 9492447 claims pharmaceutical compositions of formula Ia (where formula Ia encompasses compound 919 in its generic scope), see claim 15.
Although the conflicting claims are not identical in scope, they are not patentably distinct from each other because both inventions are directed towards compound 919 and pharmaceutically acceptable salts and solvates, and pharmaceutical compositions thereof.
Accordingly, the claimed invention is obvious in view of the cited art.

Claims 67-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim(s) 15 of US Patent 9597340 B2.
The contents and disclosure of claims 67-74 are discussed above and hereby incorporated herein.  
US Patent 9597340 claims a composition comprising the invention’s compound 919, and pharmaceutically acceptable salts and solvates, see claim(s) 14.
Although the conflicting claims are not identical in scope, they are not patentably distinct from each other because both inventions are directed towards compositions comprising the claimed invention’s compound 919, and pharmaceutically acceptable salts and solvates, where the compositions of US Patent ‘340 teach compound 919.
Accordingly, the claimed invention is obvious in view of the cited art.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney’s response argues that present application has an earlier effective filing date of August 28, 2009, whereas the effective filing date(s) of US 9,492,447 (the '447 patent) and US 9,597,340 (the '340 patent) is February 25, 2011. 
The Attorney’s response argues that per MPEP 804, the examiner must determine whether the grant of a second patent would give rise to an unjustified extension of the rights granted in the first patent.  The Attorney’s response argues because of the earlier effective filing dates of the present application versus the conflicting patent, the conflicting ‘447 patent and ‘340 patent are not appropriate references for the obviousness-type double patenting rejections.

The Attorney response argues that office action language from the MPEP is in conflict with the Federal Circuit and the MPEP itself.
In reply to the Attorney’s response, it is noted that despite the earlier effective filing date of August 28, 2009 of the pending application, a double patenting rejection remains appropriate, where in the case of the present application, a pre-AIA  application claims conflicts with those of issued patents, with different inventions (not patentably distinct), where they are commonly owned (same Assignee, Arena Pharmaceuticals), see MPEP 804 (II) (B.) 
As noted by the Attorney response, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent, see MPEP 804. However, it is not the sole purpose of the doctrine as:
The doctrine of nonstatutory double patenting also seeks to prevent the possibility of multiple suits against an accused infringer by different assignees of patents claiming patentably indistinct variations of the same invention. In re Van Ornum, 686 F.2d 937, 944-48, 214 USPQ 761, 767-70 (CCPA 1982). The submission of a terminal disclaimer in compliance with 37 CFR 1.321(c) or (d) to overcome a double patenting rejection ensures that a patent owner with multiple patents claiming obvious variations of one invention retains all those patents or sells them as a group. Van Ornum, 686 F.2d at 944-45, 214 USPQ at 767.

	As the pending claims are double patenting obvious over the conflict patents ('447 patent and ‘340 patent) and are commonly owned (same Assignee, Arena Pharmaceuticals), the double patenting rejection is maintained. 

	
	Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699